IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40546

STATE OF IDAHO,                                     )   2014 Unpublished Opinion No. 583
                                                    )
       Plaintiff-Respondent,                        )   Filed: June 23, 2014
                                                    )
v.                                                  )   Stephen W. Kenyon, Clerk
                                                    )
LISA MARIE CALBICK,                                 )   THIS IS AN UNPUBLISHED
                                                    )   OPINION AND SHALL NOT
       Defendant-Appellant.                         )   BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for vehicular manslaughter, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lisa Marie Calbick was convicted of vehicular manslaughter, Idaho Code
§ 18-4006(3)(a). The district court sentenced Calbick to a unified term of ten years, with a
minimum period of confinement of four years. Calbick filed an Idaho Criminal Rule 35 motion,
which the district court denied. Calbick appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103

                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Calbick’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record,
including any new information submitted with Calbick’s Rule 35 motion, we conclude no abuse
of discretion has been shown. Therefore, Calbick’s judgment of conviction and sentence, and
the district court’s order denying Calbick’s Rule 35 motion, are affirmed.




                                                     2